347 F.2d 985
Charles C. EADDY, Appellant,v.UNITED STATES of America, Appellee.
No. 22711.
United States Court of Appeals Fifth Circuit.
July 13, 1965.

Appeal from the United States District Court for the Middle District of Florida; William A. McRae, Jr., Judge.
Charles C. Eaddy, pro se.
James H. Walsh, Jacksonville, Fla., for appellee.
Before TUTTLE, Chief Judge, and JONES and BROWN, Circuit Judges.
PER CURIAM:


1
The appellant seeks the reversal of an order denying his motion under 28 U.S. C.A. § 2255 to vacate his conviction on a plea of guilty of a violation of 18 U.S. C.A. § 2314. He has applied for appointment of counsel. The decision of this Court in Merrill v. United States, 5 Cir., 338 F.2d 763, is controlling on the merits. Therefore, the application for appointment of counsel is denied. The order of the district court in denying relief under Section 2255 is reversed, with directions to vacate and set aside the judgment of conviction and sentence and to dismiss the information.


2
Reversed and remanded with directions.